DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 19 May 2020.
This is the first Office action on the merits. Claims 1-20 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 19 May 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019)).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-8 are directed towards a method (process), claims 9-16 are directed towards an apparatus (machine), and claims 17-20 are directed towards a computer-readable storage medium (product of manufacture). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a judicial exception, specifically an abstract idea. 
Independent claim 1 recites “determining whether a reduced-engine taxi operation (RETO) of the aircraft is permitted” and “determining a fuel savings of RETO”.
Independent claims 9 and 17 recite “determine whether a reduced-engine taxi operation (RETO) of the aircraft is permitted” and “determine a fuel savings of RETO”.
These claim limitations, when given their broadest reasonable interpretation, are mental processes, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device (see MPEP 2106.04(a)(2)(III)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. 
Independent claim 1 has additional elements of “receiving… information” and “outputting a recommendation of RETO or normal taxi operation to a display device”. 
Independent claims 9 and 17 have additional elements of “receive…information” and “output a recommendation of RETO or normal taxi operation to a display device”. 
The additional elements of “receiving information” amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
The additional elements of “outputting a recommendation to a display device” amounts to “selecting information for display” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amounts to significantly more than performing the abstract idea when considered separately and in combination. 
“Receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II). The steps of receiving and displaying information are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. 
Dependent Claims
There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. 
As per claims 2, 10, and 18, these claims recite “determining whether the airport permits RETO from the SOP” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device.  There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
As per claims 3, 11, and 19, these claims recite “applying the predicted taxi duration, the queue duration and the aircraft weight… to predict… fuel burn… for the normal taxi operation”, “applying the predicted taxi duration, the queue duration and the aircraft weight… to predict… fuel burn… for RETO”, “calculating a first prediction of total fuel burn… and a second prediction of the total fuel burn”, and “determining a difference”, which, when given their broadest reasonable interpretation, are mental processes, as these can be practically performed in the human mind without the use of a computer and/or other technological element or device. There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
As per claims 4- 6, 12-14, and 20, these claims merely further limit the types of data that are included in the prediction of fuel use. There are no elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
Claims 4, 12, and 20 additionally recite the element of the auxiliary power unit. However, this additional element is well-understood, routine, and conventional and carries out the abstract ideas set forth in claims 1 and 3. This is not a meaningful limitation for transforming the abstract idea into a patent eligible application. Therefore, this additional element recited at a high level of generality fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. 
As per claims 7 and 16, these claims recite the element of the graphical user interface. However, this additional element is well-understood, routine, and conventional and carries out the abstract ideas set forth in claim 1. This is not a meaningful limitation for transforming the abstract idea into a patent eligible application. Therefore, this additional element recited at a high level of generality fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. 
As per claims 8 and 17, these claims recite “determining start times for respective ones of the multiple engines” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device.  There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (Reduced-Engine Taxi: A Cost-Savings Exploration, June 2017, Air Force Institute of Technology, Wright-Patterson Air Force Base, Ohio), hereinafter referred to as “Wells”, in view of Jayathirtha et al. (Pub. No. US 20190213897 A1), hereinafter referred to as “Jayathirtha”.
Regarding claim 1, Wells teaches A method that supports taxi operation of an aircraft at an airport, the aircraft with fuel-consuming systems comprising multiple engines, the method comprising: 
receiving, by a system comprising a processor, information that indicates a predicted taxi duration of a taxi operation of a flight of the aircraft (see at least Wells page 23 “The MFOQA data were collected at 0.25-second intervals, capturing the following variables:… taxi distance, taxi time”), and that indicates weather conditions at the airport (see at least Wells page 23 “The MFOQA data were collected at 0.25-second intervals, capturing the following variables:… outside air temperature”); 
determining whether a reduced-engine taxi operation (RETO) of the aircraft is permitted based on the predicted taxi duration (see at least Wells page 17 ““Therefore, this strategy will only be effective if the taxiing time is longer than the engine’s warm-up or cool-down time (Ithnan et al., 2013). Mouton et al. (2015) stated that taxiing on fewer engines may require longer launch times to start all engines and allow adequate engine warm-up at the end of the runway.”) and the weather conditions (see at least Wells page 17 “Airbus also does not recommend this procedure for uphill slopes or slippery surfaces, when deicing operations are required… Pilots must consider these limitations when determining the appropriate taxi methodology for ground movement”); and when RETO of the aircraft is permitted, 
determining a fuel savings of RETO in which at least a portion of the taxi operation is performed with less than all of the multiple engines of the aircraft running, relative to a normal taxi operation in which the taxi operation is performed with all of the multiple engines of the aircraft running (see at least Wells page 8 “Using engine data from thirty-five operational missions at four unique C-17 main operating bases, the model calculates a representative sample of the potential fuel savings from the reduced-engine taxi strategy across the comprehensive C-17 mission set”); and 
Wells teaches the recommendation of RETO when the fuel savings is at least a given minimum fuel savings (see at least Wells page 30 “The cost-savings simulation determined if the energy and fiscal savings of the reduced-engine taxi maneuver in the C-17 community are sufficient to compensate for the potential risks of engine-start malfunctions during the execution of the taxi maneuver”).
(Supplemental note: Examiner is interpreting Wells’ determination that the “energy and fiscal savings of the reduced-engine taxi maneuver… are sufficient to compensate for the potential risks of engine-start malfunctions”, that is, when the amount of fuel saved is larger than fuel penalties during engine malfunctions, to teach Applicant’s “when the fuel savings is at least a given minimum fuel savings”).
Wells does not teach but Jayathirtha teaches outputting a recommendation of RETO or normal taxi operation to a display device onboard the aircraft (see at least Jayathirtha [0006] “A system is provided for providing real-time assessment and analysis for reduced engine taxi operations (RETO) for an aircraft. The apparatus comprises: … a graphical display device on board the aircraft that receives the RETO alerts, implementation plans and map overlays for the aircraft from the RETO support module, where the graphical display device displays the RETO alerts, implementation plans and map overlays to aircrew of the aircraft.”), 
	Wells and Jayathirtha are considered analogous to the claimed invention because they are in the same field of reduced-engine taxi operations (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wells to include “outputting a recommendation of RETO or normal taxi operation to a display device onboard the aircraft” as disclosed in Jayathirtha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Wells’ determination of a fuel savings with RETO with Jayathirtha’s display device on the aircraft to avoid the identified inefficiency and hesitancy of pilots making the decision themselves to enable RETO (see at least Wells page 6 “For the purposes of this research, employment of this procedure will not be dependent on a pilot’s qualification level. The least experienced crew complement (i.e., an aircraft commander and new first pilot) will be able to safely employ reduced-engine taxi procedures.”, Wells pages 14-15 “With the required infrastructure already in place, reduced-engine taxi is applicable to all aircraft, and pilots can quickly and immediately implement the strategy in their daily operations (Ithnan et al., 2013). As Martin Alder, the former Flight Safety Group chief of 15 the British Airline Pilots’ Association, stated, “if pilots are given guidance for when [reduced-engine taxi] is appropriate, and if it’s left to their discretion, then it can be done relatively easily” (Page, 2009).”)
Regarding claim 2, Wells in view of Jayathirtha teach the method of claim 1 as shown above. Jayathirtha further teaches wherein the information comprises standard operations procedures (SOP) of the airport, and the determining whether RETO of the aircraft is permitted comprises determining whether the airport permits RETO from the SOP (see at least Jayathirtha [0017] “The RETO analyzer module 102 determines the applicability of the RETO operation by evaluating the present airport conditions against the operator standard operating procedures (SOPs).”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wells to include “wherein the information comprises standard operations procedures (SOP) of the airport, and the determining whether RETO of the aircraft is permitted comprises determining whether the airport permits RETO from the SOP” as disclosed in Jayathirtha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Wells’ determination of fuel savings with RETO with Jayathirtha’s consideration of the SOPs in the determination of implementing RETO of the airplane in order to accommodate and prioritize the airport’s safety protocols during taxi-in and taxi-out (see at least Jayathirtha [0017] “The aircraft engine performance and the aircrew's familiarity with the runway and airport are also gathered from the databases 106 and flight logs 108. This information is then referenced with real-time information like the weather 110, traffic 112, surface conditions 116 and aircraft maintenance cycles 114 to determine if all the conditions for the RETO are allowed according to SOP. For example, RETO may not be allowed due to: weather conditions; multidirectional taxiways that would require numerous turns an excessive braking usage; historical health of the engines; need to balance engine usage; time and space available to regain run up for reduced engine (based on thermal stabilization time for the engine); and other operational considerations for the aircraft.”).
Regarding claim 3, Wells in view of Jayathirtha teach the method of claim 1 as shown above. Wells further teaches wherein the information indicates the predicted taxi duration comprising a queue duration in which the aircraft is standing (see at least Wells page 23 “The MFOQA data were collected at 0.25-second intervals, capturing the following variables:… taxi distance, taxi time”), and the information further indicates an engine-warmup duration (see at least Wells page 17, “”Aircraft operational limits… depending on the engine manufacturer, the aircraft engine still needs to be warmed-up after being turned-on, or cooled-down before being switched-off which takes around two to five minutes. Therefore, this strategy will only be effective if the taxiing time is longer than the engine’s warm-up or cool-down time (Ithnan et al., 2013).”), and an aircraft weight (see at least Wells page 23 “The MFOQA data were collected at 0.25-second intervals, capturing the following variables: … aircraft gross weight”), and wherein determining the fuel savings comprises: 
applying the predicted taxi duration, the queue duration and the aircraft weight to first models trained to predict and thereby produce first predictions of fuel burn for respective ones of the fuel-consuming systems for the normal taxi operation (see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”, page 38 “Figure 1. Four-Engine and Two-Engine (Predicted) Fuel Flow per Operational Engine Comparison”); 
applying the predicted taxi duration, the queue duration, the engine-warmup duration and the aircraft weight to second models trained to predict and thereby produce second predictions of fuel burn for respective ones of the fuel-consuming systems for RETO (see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”, page 38 “Figure 1. Four-Engine and Two-Engine (Predicted) Fuel Flow per Operational Engine Comparison”); 
calculating a first prediction of total fuel burn for the normal taxi operation from the first predictions, and a second prediction of the total fuel burn for RETO from the second predictions (see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”, page 39 “Figure 2. Four-Engine and Two-Engine (Predicted) Total Fuel Flow Comparison”); and 
determining a difference between the first prediction of the total fuel burn and the second prediction of total fuel burn that indicates the fuel savings of RETO relative to normal taxi operation (see at least Wells page 36 “The cost-savings simulation evaluated the monetary savings generated by reduced-engine taxi procedures”, page 40 “Table 5. Four-Engine versus Two-Engine Taxi Savings Comparison”).
Regarding claim 4, Wells in view of Jayathirtha teach the method of claim 3 as shown above. Jayathirtha further teaches wherein the fuel-consuming systems of the aircraft also comprise an auxiliary power unit (APU) (see at least Jayathirtha [0018] “auxiliary power unit (APU)”). 
Neither Wells nor Jayathirtha teach that the first models are trained to predict and thereby produce the first predictions of fuel burn for respective ones of the multiple engines and the APU for the normal taxi operation, and the second models are trained to predict and thereby produce the second predictions of fuel burn for respective ones of the multiple engines and the APU for RETO.
However, Jayathirtha teaches an aircraft with an APU (see at least Jayathirtha [0018] “auxiliary power unit (APU)”, Fig. 3) and uses a model to optimize the APU (see at least Jayathirtha [0018] “Additionally, a cost model 122 is used to provide a cost based analysis of the APU operation, engine/brake maintenance and jet fuel prices to optimize the APU and engine usage.”). Wells teaches the first and second models trained to predict fuel burn for normal taxi operation and RETO, respectively (see at least see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”). It would have been obvious for Wells to include the APU disclosed in Jayathirtha in Wells’ determination of fuel usage because the APU would add to the predicted weight and predicted fuel usage of the airplane. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wells to include “wherein the fuel-consuming systems of the aircraft also comprise an auxiliary power unit (APU)”  as disclosed in Jayathirtha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Wells’ predictions of fuel burn for normal taxi operation and RETO with Jayathirtha’s APU to prevent an electrical transient during RETO (see at least Jayathirtha [0026] “Some aircraft SOPs indicate that the APU should be started before shutting down the engine after landing to avoid an electrical transient. Hence if the aircraft is dispatched with Non-Functional APU, RETO is not permissible.”).
Regarding claim 5, Wells in view of Jayathirtha teach the method of claim 3 as shown above. Jayathirtha further teaches wherein the taxi operation is a taxi-out operation that comprises taxi of the aircraft from a given gate to a given runway of the airport (see at least Jayathirtha [0021] “In this embodiment, an aircraft 302 is conducting “taxi out” operations away from the terminal 304 to the taxiway 306 and on to the runway 308 of the airport.”), and the information further indicates the airport, the given gate, and the given runway (see at least Jayathirtha [0016] “The RETO analyzer 102 receives time sensitive data that affects RETO for the aircraft. The time sensitive data includes: … real-time runway and taxiway conditions 116… Finally, the RETO analyzer 102 receives airport and taxiway layouts and information from an electronic database 104. ”, [0017] “The RETO analyzer module 102 determines the applicability of the RETO operation by evaluating the present airport conditions against the operator standard operating procedures (SOPs)… Based on the taxiway allocated by ATC, the application determines the length of the taxiway, number and magnitude of turns, slopes, number of stops, etc. from airport databases 104.”). 
(Supplemental note: Examiner is interpreting “airport and taxiway layouts and information” to teach Applicant’s “the airport, the given gate, and the given runway” information).
Neither Wells nor Jayathirtha teach that the first models and the second models are specific to the airport, the given gate and the given runway, the first models trained to predict and thereby produce the first predictions of fuel burn for respective ones of the fuel-consuming systems for the normal taxi operation from the given gate to the given runway, and the second models trained to predict and thereby produce the second predictions of fuel burn for respective ones of the fuel-consuming systems for RETO from the given gate to the given runway.
However, Jayathirtha teaches receiving information of the airport, gate, and runway (see at least Jayathirtha [0016] “The RETO analyzer 102 receives time sensitive data that affects RETO for the aircraft. The time sensitive data includes: … real-time runway and taxiway conditions 116… Finally, the RETO analyzer 102 receives airport and taxiway layouts and information from an electronic database 104. ”). Wells teaches the first and second models trained to predict fuel burn for normal taxi operation and RETO, respectively (see at least see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”). It would have been obvious for Wells to include the airport, gate, and runway information disclosed in Jayathirtha in the determination of fuel usage because a farther distance between the gate and the runway would add to the predicted fuel usage of an airplane. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wells to include “wherein the taxi operation is a taxi-out operation that comprises taxi of the aircraft from a given gate to a given runway of the airport, and the information further indicates the airport, the given gate, and the given runway”  as disclosed in Jayathirtha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Wells’ predictions of fuel burn for normal taxi operation and RETO with Jayathirtha’s specifics of the airport, gate, and runway because this information is required to determine if RETO is safe to enable (see at least Jayathirtha [0023] “As previously stated, a real-time assessment of the aircraft systems, weather, airport and runway conditions should be performed before opting for RETO. For example, some conditions when RETO may be limited include: low visibility; icing; uphill or slippery taxiways; contaminated taxiways; unfamiliar or complex airports; heavy traffic on takeoff and landing; abnormal/emergency conditions; reduced braking functions; and engine related systems that are inoperative.”).
Regarding claim 6, Wells in view of Jayathirtha teach the method of claim 3 as shown above. Wells further teaches wherein the aircraft is of a given type of aircraft (see at least Wells page 3 “This study evaluates the potential fuel and energy savings produced by implementation of reduced-engine taxi procedures during C-17 operations.”), and wherein the first models and the second models are specific to the given type of aircraft (see at least Wells page 26-27 “This research presents two linear models and one simulation to assess the impacts of C-17 reduced-engine taxi procedures on USAF fuel consumption. The analyzed dataset included C-17 taxi characteristics and fuel consumption, engine-start malfunction trends, and the average annual number of C-17 sorties. The analysis and characterization 27 of this data provided a comparison of reduced-engine taxi procedures to current four-engine taxi practices.”), the first models trained to predict and thereby produce the first predictions of fuel burn for respective ones of the fuel-consuming systems for the normal taxi operation of the given type of aircraft (see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”, page 38 “Figure 1. Four-Engine and Two-Engine (Predicted) Fuel Flow per Operational Engine Comparison”), and the second models trained to predict and thereby produce the second predictions of fuel burn for respective ones of the fuel-consuming systems for RETO of the given type of aircraft (see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”, page 38 “Figure 1. Four-Engine and Two-Engine (Predicted) Fuel Flow per Operational Engine Comparison”).
Regarding claim 7, Wells in view of Jayathirtha teach the method of claim 3 as shown above.
Jayathirtha teaches wherein outputting the recommendation comprises outputting the recommendation via a graphical user interface (GUI) (see at least “a graphical display device on board the aircraft that receives the RETO alerts, implementation plans and map overlays for the aircraft from the RETO support module, where the graphical display device displays the RETO alerts, implementation plans and map overlays to aircrew of the aircraft) .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wells to include “wherein outputting the recommendation comprises outputting the recommendation via a graphical user interface (GUI)” as disclosed in Jayathirtha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Wells’ predictions of fuel burn for normal taxi operation and RETO with Jayathirtha’s display of the recommendation in the plane to avoid the identified inefficiency and hesitancy of pilots making the decision themselves to enable RETO (see at least Wells page 6 “For the purposes of this research, employment of this procedure will not be dependent on a pilot’s qualification level. The least experienced crew complement (i.e., an aircraft commander and new first pilot) will be able to safely employ reduced-engine taxi procedures.”, Wells pages 14-15 “With the required infrastructure already in place, reduced-engine taxi is applicable to all aircraft, and pilots can quickly and immediately implement the strategy in their daily operations (Ithnan et al., 2013). As Martin Alder, the former Flight Safety Group chief of 15 the British Airline Pilots’ Association, stated, “if pilots are given guidance for when [reduced-engine taxi] is appropriate, and if it’s left to their discretion, then it can be done relatively easily” (Page, 2009).”)
Wells teaches the second predictions of fuel burn for respective ones of the fuel-consuming systems when the recommendation is RETO, and … the first predictions of fuel burn for respective ones of the fuel-consuming systems when the recommendation is the normal taxi operation (see at least Wells page 35 “The results of the experimental design showcased a direct comparison of potential fuel savings between the two-engine and 36 four-engine taxi methodologies”, page 38 “Figure 1. Four-Engine and Two-Engine (Predicted) Fuel Flow per Operational Engine Comparison”)). 
Jayathirtha does not disclose that the potential fuel savings from enabling RETO are included in the recommendation of enabling RETO to aircrew. However, it would have been obvious to one of ordinary skill in the art to modify that a recommendation to aircrew “also indicates the second predictions of fuel burn for respective ones of the fuel-consuming systems when the recommendation is RETO, and that indicates the first predictions of fuel burn for respective ones of the fuel-consuming systems when the recommendation is the normal taxi operation” because of the identified need in Wells for pilots to enable RETO when possible in order to decrease unnecessary fuel use (see at least Wells page 5 “AMC should consider the practical applications, risks, and opportunities associated with reduced-engine taxi procedures and afford pilots the opportunity to exercise this practice as a valid taxi technique. Reduced-engine taxi has the potential to save millions of dollars in annual fuel costs when employed as an accepted and practiced procedure in daily operations.”, page 14 “When pilots employ this taxi strategy and use only the number of engines required to execute the taxi maneuver, they reduce their respective aircraft’s overall fuel consumption during surface operations. Research shows this strategy has the potential for system-wide impact and easy implementation (Marias et al., 2012).”, page 16-17 “Marias et al. (2012) observed that there can be reluctance from pilots to use reduced-engine taxi procedures for operational reasons (Marias et al., 2012)… Despite reluctance and added risk, reduced-engine taxi procedures have been successfully implemented throughout the airline industry when pilots are provided with specific employment considerations (Marias et al., 2012).”).
Regarding claim 8, Wells in view of Jayathirtha teach the method of claim 1 as shown above. Jayathirtha further teaches wherein the taxi operation is a taxi-out operation (see at least Jayathirtha [0021] “In this embodiment, an aircraft 302 is conducting “taxi out” operations away from the terminal 304 to the taxiway 306 and on to the runway 308 of the airport.”), and the information further indicates a pushback time of the aircraft from a gate of the airport (see at least Jayathirtha [0022] “As shown in FIG. 3, real-time advisories may be provided to the aircraft during the taxi-out phase for such things as: estimated pushback time”), and an engine-warmup duration (see at least Jayathirtha [0022] “As shown in FIG. 3, real-time advisories may be provided to the aircraft during the taxi-out phase for such things as: … engine spool up time… Real-time advisories may also be provided to the aircrew for: … the first engine start time; the second engine start time (considering the engine should be fully powered when reaching the runway);”), 
wherein the method further comprises determining start times for respective ones of the multiple engines from the pushback time, and further from a predicted taxi time and the engine-warmup duration when the recommendation is RETO (see at least Jayathirtha Fig. 3, [0021] “Upon beginning taxi operations, the system recommends single-engine operations 310. The aircraft 302 begin single-engine operations while following the map overlay. The aircraft 302 maintains a ground speed of 25 kt. 312 until reaching a “hold short” position 314 prior to entering the taxiway 306. At this point, the aircraft is instructed to start its idled engine 316 and subsequently switch off its APU 318 while still maintaining a speed of 25 kt. on the taxiway 306. This allows the restarted engine adequate time to warm up 320 prior to takeoff.”), and 
wherein outputting the recommendation comprises outputting the recommendation via a graphical user interface (GUI) () that also indicates the start times for respective ones of the multiple engines (see at least Jayathirtha [0022] “Real-time advisories may also be provided to the aircrew for: … the first engine start time; the second engine start time (considering the engine should be fully powered when reaching the runway);”).
Wells and Jayathirtha are considered analogous to the claimed invention because they are in the same field of reduced-engine taxi operations (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wells to include “wherein the taxi operation is a taxi-out operation, and the information further indicates a pushback time of the aircraft from a gate of the airport, and an engine-warmup duration, wherein the method further comprises determining start times for respective ones of the multiple engines from the pushback time, and further from a predicted taxi time and the engine-warmup duration when the recommendation is RETO, and wherein outputting the recommendation comprises outputting the recommendation via a graphical user interface (GUI) that also indicates the start times for respective ones of the multiple engines” as disclosed in Jayathirtha. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Wells’ determination of a fuel savings with RETO with Jayathirtha’s display of the recommendation as well as the start times for the engines so that the aircrew is able to save fuel by reducing engine operations during taxiing while avoiding delays due to engines not being warmed up (see at least Jayathirtha [0021] “At this point, the aircraft is instructed to start its idled engine 316 and subsequently switch off its APU 318 while still maintaining a speed of 25 kt. on the taxiway 306. This allows the restarted engine adequate time to warm up 320 prior to takeoff.”, [0024] “In addition to making an informed decision on application of RETO, the aircrew also needs to consider various factors to ensure that the operation is effective and yields the desired results. For example, the selection and of engine and APU operations should all be well coordinated.”).
Regarding claims 9 and 17, these claims are substantially similar to claim 1, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claims 10 and 18, these claims are substantially similar to claim 2, and are, therefore, rejected in the same manner as claim 2 as has been set forth above. 
Regarding claims 11 and 19, these claims are substantially similar to claim 3, and are, therefore, rejected in the same manner as claim 3 as has been set forth above. 
Regarding claims 12 and 20, these claims are substantially similar to claim 4, and are, therefore, rejected in the same manner as claim 4 as has been set forth above. 
Regarding claim 13, this claim is substantially similar to claim 5, and is, therefore, rejected in the same manner as claim 5 as has been set forth above. 
Regarding claim 14, this claim is substantially similar to claim 6, and is, therefore, rejected in the same manner as claim 6 as has been set forth above. 
Regarding claim 15, this claim is substantially similar to claim 7, and is, therefore, rejected in the same manner as claim 7 as has been set forth above. 
Regarding claim 16, this claim is substantially similar to claim 8, and is, therefore, rejected in the same manner as claim 8 as has been set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667         

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667